Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with George Dandalides 03/26/2021.                                                    

The application has been amended as follows (new limitation s is underlined, and deleted limitation s is [bracketed]): 

Claim 19 has been amended to include the following limitation as follows;
A method for communicating between a mobile device and an irrigation controller, the method comprising:
receiving, at a mobile device via an irrigation control application, user input, wherein the user input indicates a command for the irrigation controller; and

the mobile device when the wireless adapter is in a direct communication mode, wherein when in the direct communication mode the wireless adapter creates a second local wireless network and the mobile device becomes a client of the second local wireless network, wherein the direct communication mode is required for configuration of the wireless adapter via the irrigation control application, wherein a password is created during the direct communication mode that allows the irrigation control application to access the wireless adapter in an indirect communication mode, and wherein the password is not stored at a server;
the server, via an access point of the first local wireless network, when the wireless adapter is in the indirect communication mode, wherein during the indirect communication mode the irrigation control application transmits the password to the wireless adapter via the access point to access the wireless adapter and wherein when the command is received from the server, creation of a user account comprising a user identification and a user password saved at the server is not required.


   Allowable Subject Matter
           Claims 1-3, 6, and 8-23 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration of filed claims, and Examiner’s amendment on March 26th, 2021, it is determined that the prior art made of record and not relied upon is 
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644